           Case 2:21-cv-00858-MJP Document 8 Filed 09/01/21 Page 1 of 4




 1                                              THE HONORABLE MARSHA J. PECHMAN
 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7                               WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE

 9   BOARD OF TRUSTEES OF THE
     EMPLOYEE PAINTERS’ TRUST; BOARD              CASE NO.: 2:21-cv-00858-MJP
10   OF TRUSTEES OF THE WESTERN
     WASHINGTON PAINTERS DEFINED
11   CONTRIBUTION PENSION TRUST; BOARD            FIRST STIPULATED MOTION TO
     OF TRUSTEES OF THE DISTRICT                  EXTEND DEADLINE TO RESPOND
12   COUNCIL NO. 5 APPRENTICESHIP AND             TO COMPLAINT AND INITIAL
     TRAINING TRUST FUND; BOARD OF                SCHEDULING DATES
13   TRUSTEES OF THE INTERNATIONAL
     PAINTERS AND ALLIED TRADES
14   INDUSTRY PENSION FUND; BOARD OF
     TRUSTEES OF THE FINISHING TRADES             NOTE ON MOTION CALENDAR:
15   INSTITUTE; BOARD OF TRUSTEES OF              August 31, 2021
     THE PAINTERS AND ALLIED TRADES
16   LABOR MANAGEMENT COOPERATION
     INITIATIVE; WESTERN WASHINGTON
17   SIGNATORY PAINTING EMPLOYERS
     ASSOCIATION; and INTERNATIONAL
18   UNION OF PAINTERS AND ALLIED
     TRADES DISTRICT COUNCIL NO. 5,
19
                               Plaintiffs,
20
     vs.
21
     CHAMPION PAINTING SPECIALTY
22   SERVICES CORP, a Florida corporation;
     CARLOS HERNANDEZ, an individual;
23   BERKSHIRE HATHAWAY SPECIALTY
     INSURANCE COMPANY, a Nebraska
24   corporation; OLD REPUBLIC SURETY
     COMPANY, a Wisconsin corporation;
25   LIBERTY MUTUAL INSURANCE

      FIRST STIPULATED MOTION TO                                           CHRISTENSEN JAMES & MARTIN
      EXTEND DEADLINE TO RESPOND TO                           7440 W. Sahara Ave., Las Vegas, NV 89117
                                                                                    THE URBAN LAW FIRM
      COMPLAINT AND INITIAL                                 720 N. 10th Street, A #389, Renton, WA 98057
      SCHEDULING DATES                                                                   P. (702) 255-1718
      Case No. 2:21-cv-00858                                                              wes@cjmlv.com
                                                                            murban@theurbanlawfirm.com
      Page 1                                                                      Counsel for the Plaintiffs
        Case 2:21-cv-00858-MJP Document 8 Filed 09/01/21 Page 2 of 4



     COMPANY, a Massachusetts corporation;
 1   WASHINGTON STATE DEPARTMENT OF
     TRANSPORTATION, a political subdivision of
 2   the State of Washington; ROGNLIN’S, INC., a
     Washington corporation; DOES & ROES I-X,
 3
                               Defendants.
 4

 5
               Plaintiffs Board of Trustees of the Employee Painters’ Trust, et al., acting by and through
 6
     their Counsel, Christensen James & Martin, and Defendants Champion Painting Specialty
 7
     Services Corp and Carlos Hernandez, acting by and through their Counsel, Fox Rothschild, LLP,
 8
     hereby stipulate and agree as follows:
 9
               1.     The Complaint in this matter was filed on June 25, 2021 [ECF No. 1].
10
               2.     Immediately after filing the Complaint, Counsel for Plaintiffs and Defendants
11
     Champion Painting Specialty Services Corp and Carlos Hernandez engaged in extended
12
     settlement discussions.
13
               3.     The Plaintiffs held issuance of summons and service of process on all Defendants
14
     to allow time for the settlement discussions to progress and avoid unnecessary fees and costs in
15
     this matter.
16
               4.     Settlement discussions were delayed in part due to impacts from COVID-19 on
17
     Defendants’ management team.
18
               5.     On July 26, 2021, the Court issued its Order Regarding Initial Disclosures, Joint
19
     Status Report, and Early Settlement [ECF No. 3] (“Initial Scheduling Order”), setting the
20
     following dates for initial disclosure and submission of the Joint Status Report and Discovery
21
     Plan:
22
                     i.        Deadline for FRCP 26(f) Conference: 8/23/2021;
23
                    ii.        Initial Disclosures Pursuant to FRCP 26(a)(1): 8/30/2021; and
24

25

      FIRST STIPULATED MOTION TO                                                        CHRISTENSEN JAMES & MARTIN
      EXTEND DEADLINE TO RESPOND TO                                        7440 W. Sahara Ave., Las Vegas, NV 89117
                                                                                                 THE URBAN LAW FIRM
      COMPLAINT AND INITIAL                                              720 N. 10th Street, A #389, Renton, WA 98057
      SCHEDULING DATES                                                                                P. (702) 255-1718
      Case No. 2:21-cv-00858                                                                           wes@cjmlv.com
                                                                                         murban@theurbanlawfirm.com
      Page 2                                                                                   Counsel for the Plaintiffs
        Case 2:21-cv-00858-MJP Document 8 Filed 09/01/21 Page 3 of 4




 1                   iii.      Combined Joint Status Report and Discovery Plan as Required by FRCP

 2             26(f) and Local Civil Rule 26(f): 9/7/2021.

 3             6.       A copy of the Initial Scheduling Order was provided to counsel for Defendants

 4   Champion Painting Specialty Services Corp and Carlos Hernandez by Plaintiffs’ counsel on July

 5   26, 2021.

 6             7.       This matter has not been scheduled for trial and there are no motions currently

 7   pending before the Court.

 8             8.       To avoid further delay in this matter, the Plaintiffs submitted proposed Summons
 9   to the Court on August 27, 2021 [ECF No. 4].
10             9.       Summons were issued as to all Defendants on August 27, 2021 [ECF No. 5].
11             10.      On August 31, 2021, Defendants Champion Painting Specialty Services Corp and
12   Carlos Hernandez accepted service of the Summons and Complaint [ECF No. 6].
13             11.      Plaintiffs are proceeding with service of process on all other Defendants.
14             12.      No Defendants have filed an answer or responsive pleading.
15             13.      Counsel for Plaintiffs and Defendants Champion Painting Specialty Services Corp
16   and Carlos Hernandez are continuing to discuss settlement and believe that settlement may be
17   possible and is in the best interests of all parties;
18             14.      Plaintiffs and Defendants desire to extend the responsive pleading deadline and

19   other deadlines in this matter to allow time for the parties to fully explore settlement before

20   significant fees and costs are incurred.

21             15.      Plaintiffs and Defendants hereby move the Court for an extension of the deadline

22   for Defendants Champion Painting Specialty Services Corp and Carlos Hernandez to answer or

23   otherwise respond to the Complaint to September 30, 2021.

24             16.      Plaintiffs and Defendants propose that the other deadlines set in the Initial

25   Scheduling Order be extended as follows:

      FIRST STIPULATED MOTION TO                                                         CHRISTENSEN JAMES & MARTIN
      EXTEND DEADLINE TO RESPOND TO                                         7440 W. Sahara Ave., Las Vegas, NV 89117
                                                                                                  THE URBAN LAW FIRM
      COMPLAINT AND INITIAL                                               720 N. 10th Street, A #389, Renton, WA 98057
      SCHEDULING DATES                                                                                 P. (702) 255-1718
      Case No. 2:21-cv-00858                                                                            wes@cjmlv.com
                                                                                          murban@theurbanlawfirm.com
      Page 3                                                                                    Counsel for the Plaintiffs
        Case 2:21-cv-00858-MJP Document 8 Filed 09/01/21 Page 4 of 4




 1                    a.       Deadline for FRCP 26(f) Conference: 10/22/2021;

 2                    b.       Initial Disclosures Pursuant to FRCP 26(a)(1): 10/29/2021; and

 3                    c.       Combined Joint Status Report and Discovery Plan as Required by FRCP

 4             26(f) and Local Civil Rule 26(f): 11/5/2021.

 5             17.    This is the first request for an extension of time to file responsive pleadings or for

 6   any case deadlines and is not requested to cause delay or for any other improper purpose.

 7
               DATED this 31st day of August, 2021.
 8
     CHRISTENSEN JAMES & MARTIN                               FOX ROTHSCHILD LLP
 9   By:    /s/ Wesley J. Smith                               By:     /s/ Mary DePaolo Haddad
     Wesley J. Smith, WSBA # 51934                            Mary DePaolo Haddad, WSBA #30604
10   7440 W. Sahara Ave.                                      1001 4th Ave Ste 4500
     Las Vegas, NV 89117                                      Seattle, WA 98154
11   T: (702) 255-1718                                        T: (206) 389-1601
     wes@cjmlv.com                                            mhaddad@foxrothschild.com
12   Counsel for Plaintiffs Board of Trustees of              Counsel for Defendants Champion Painting
     the Employee Painters’ Trust, et al.                     Specialty Services Corp and Carlos
13                                                            Hernandez
14

15

16
                                                              IT IS SO ORDERED.
17

18

19                                                            A
                                                              Marsha J. Pechman
20
                                                              United States Senior District Judge
21
                                                              Dated: September 1, 2021
22

23

24

25

      FIRST STIPULATED MOTION TO                                                         CHRISTENSEN JAMES & MARTIN
      EXTEND DEADLINE TO RESPOND TO                                         7440 W. Sahara Ave., Las Vegas, NV 89117
                                                                                                  THE URBAN LAW FIRM
      COMPLAINT AND INITIAL                                               720 N. 10th Street, A #389, Renton, WA 98057
      SCHEDULING DATES                                                                                 P. (702) 255-1718
      Case No. 2:21-cv-00858                                                                            wes@cjmlv.com
                                                                                          murban@theurbanlawfirm.com
      Page 4                                                                                    Counsel for the Plaintiffs
